IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00249-CV

MILTON L. GARDNER,
                                                            Appellant
v.

KIMBERLY REINDOLLAR,
                                                            Appellee



                           From the 77th District Court
                            Limestone County, Texas
                             Trial Court No. 30,200-A


                                       ORDER

      Appellee, Kimberly Reindollar, filed a motion to dismiss this appeal primarily

due to the failure of appellant, Milton Gardner, to abide by the briefing rules of the

Texas Rules of Appellate Procedure. See, e.g. TEX. R. APP. P. 38.1. Reindollar’s motion is

denied.

      Reindollar should file a brief in response to Gardner’s brief that evidences her

best effort to address the merits of Gardner’s issues. This does not mean, however, that

Reindollar is prevented from asserting as a ground for overruling an issue that the issue
may be inadequately briefed.       Nevertheless, even if Reindollar asserts an issue is

inadequately briefed, she should still address the merits of the issue if at all possible.

       In addition to responding to the merits of any of Reindollar’s arguments in her

brief, to the extent any argument is made in Reindollar’s brief that an issue is

inadequately briefed, Gardner will have 30 days to respond by supplementing his brief,

if he believes he should, to address Reindollar’s arguments.

       Reindollar’s brief remains due by January 30, 2014.



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed January 16, 2014




Gardner v. Reindollar                                                                   Page 2